0012312424Case 1:20-cv-03077-RLY-DLP Document 1-2                         56778  9ÿÿ 11/25/20
                                                                               Filed  8         Page 1 of 20 PageID #: 6
             6789ÿ89ÿ;<=ÿ=7>ÿ<?@8A8BCÿA<DE=ÿE>A<EFGÿH?@8A8BCÿE>A<EF9ÿ<?ÿA<DE=ÿIE<A>>F8;J9ÿKBLÿ<;CLÿM>ÿ<M=B8;>FÿF8E>A=CLÿ?E<Kÿ=7>
             A<DE=ÿKB8;=B8;8;JÿBÿIBE=8ADCBEÿE>A<EFG
   67<KB9ÿN<M>E=9ÿOGÿ6NPQRSTÿU<CF8;J9ÿVVWXÿSBY;ÿZE8?@8;
    [\]^ÿ̀abc^d                          efghijkhlhj[mjhnoikf
    [padq                                r\dsptÿuav^dspdÿ[padqwÿ[sxsyÿgsxs]sptÿi
    mzv^                                 [mÿjÿ[sxsyÿmpdq
    {sy^|                                lh}nh}khkh
    uq\qa]                               lh}nh}khkhÿwÿ^t|stÿÿ\qsx^ÿ
   BE=8>9ÿ=<ÿ=7>ÿWB9>
   g^^t|\tq mrgÿpy|st]ÿ[
      ||d^]]
      elÿ\^xs^ÿzÿuÿgdsx^ÿ
      t|s\t\vpys]wÿ`ÿeikio
   g^^t|\tq dstwÿg\t
      ||d^]]
      elÿ\^xs^ÿzÿuÿgdsx^ÿ
      t|s\t\vpys]wÿ`ÿeikio
   y\stqs pc^dq]wÿmpb\]
      ||d^]]
      fehnÿÿuq\d\^dÿgdÿ
      ^t|y^qptwÿ`ÿeihie
      qqpdt^z
      mpb\]ÿÿpc^dq]ÿ
      neekeowÿ^q\st^|
      nnnÿ̀ÿy\c\b\ÿuasq^ÿnhÿ
      t|s\t\vpys]wÿ`ÿeikhe
      nljljflkl
   W7E<;<C<J8ABCÿWB9>ÿDKKBEL
    lh}nh}khkh
    lh}nh}khkh
                 [pbvy\stq
                 {sy^|ÿz                      pc^dq]wÿmpb\]
                 {sy^ÿuq\bv                    lh}nh}khkh
    lh}nh}khkh
                 uabbpt]
                 {sy^|ÿz                      pc^dq]wÿmpb\]
                 {sy^ÿuq\bv                    lh}nh}khkh
   8{;B ;A8BCÿP;?<EKB=8<;
     st\ts\yÿ\y\t^]ÿd^^q^|ÿ\d^ÿadd^tqÿd^vd^]^tq\qspt]ÿpÿqd\t]\qspt]ÿvdp^]]^|ÿczÿq^ÿ[y^d]ÿ^ÿy^\]^ÿtpq^ÿq\qÿ\tzÿc\y\t^
     |a^ÿ|p^]ÿtpqÿd^^qÿstq^d^]qÿq\qÿ\]ÿ\da^|ÿ¡ÿsÿ\vvys\cy^ÿ¡ÿ]st^ÿq^ÿy\]qÿv\zb^tqÿ{pdÿ¢a^]qspt]}pt^dt]ÿd^\d|stÿc\y\t^]
1166917 811185677891 2!"#!$%2&'2!(!%)*)82+4,$33-./8'-0-*0210-282+.50%3842!&2%5 012
0012312424Case 1:20-cv-03077-RLY-DLP                           56778
                                                     Document 1-2   9ÿÿ 11/25/20
                                                                  Filed  8    Page 2 of 20 PageID #: 7
      6789:;ÿ=>?@6?ÿA8:B@ABÿB7?ÿC>?DEF6ÿGHA?I
                     ÿ
   J>@K:BKL
   M@>@:A?ÿNO?ÿP@6ÿ8QÿRRSTUSTVTVWÿ
   C7@DX?ÿYOZZ@D[
   C8ODBÿC86B6ÿ@:\ÿ]K>K:Xÿ]??6                                                RU^IVV              VIVV                 RU^IVV
   _D@:6@ABK8:ÿYOZZ@D[
   RVS`VSTVTV         _D@:6@ABK8:ÿa66?66Z?:B                                  RU^IVV
   RVS`VSTVTV         b>?ABD8:KAÿJ@[Z?:B                                      PRU^IVVW

              cdefÿefÿhijÿjdkÿilmeneopÿniqrjÿrknirstÿulmeneopÿrknirsfÿilÿniqrjÿvrinkksehwfÿxoyÿihpyÿzkÿizjoehksÿserknjpyÿlrixÿjdk
              niqrjÿxoehjoehehwÿoÿvorjenqporÿrknirst




1166917 811185677891 2!"#!$%2&'2!(!%)*)82+4,$33-./8'-0-*0210-282+.50%3842!&2%5 212
Case 1:20-cv-03077-RLY-DLP Document
                           49D06-2011-2  Filed 11/25/20 Page 3 of 20 PageID
                                     0-CT-038629                              #: 8
                                                                         Filed: 10/30/2020 1:11                                                     PM
                                                                                                                                                  Clerk
                                             Marion Superior Court,                 Civil Division   6                           Marion County, Indiana




 STATE OF INDIANA                                     )        MARION COUNTY SUPERIOR COURT

 COUNTY OF MARION                                     )        CAUSE NO.

 THOMAS ROBERTS,
          Plaintiff


                  V.
                                                               vvvvvvvvvv




 TRIMEDX HOLDINGS LLC,                     and
DAWN GRIFFIN
          Defendants.



                             COMPLAINT AND DEMAND FOR JURY TRIAL

          Plaintiff,   pro   se, for his   complaint against Defendant,                         TRIMEDX Holdings, LLC

 (hereinafter   “TRIMEDX”) respectfully                   submits to the Court and alleges as follows:


                                                 I.   NATURE OF THE ACTION

          Plaintiff,   Thomas Roberts         (hereinafter “R0berts”), brings this                         Complaint against

Defendant,      TRIMEDX,        for unlawful discrimination because                             0f his gender in Violation 0f Title


VII of the Civil Rights Act 0f 1964, 42 U.S.C.                              §   20006   et seq.      Roberts also brings this


 Complaint against      TRIMEDX and Dawn Grifﬁn (hereinafter “Grifﬁn”) for Violation of the Equal

Pay Act of 1963, 29 U.S.C. §206(d).

                                       II.   JURISDICTION AND VENUE

     1.   The Court has concurrent           subj ect matter jurisdiction t0 decide this claim.


    2.    The Court has personal jurisdiction over                              the parties.


    3.    Roberts has satisﬁed his obligation t0 exhaust his administrative remedies as required


          under 42 U.S.C.       §   20006    et seq.,     by timely ﬁling a charge of discrimination,                     EEOC

          Charge Number 470-2020-01467 (dated 01/3 1/2020).
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 4 of 20 PageID #: 9




          The   EEOC issued Roberts its Notice 0f Right to          Sue, dated August 5, 2020. Roberts ﬁles


          his suit Within ninety (90) days    0f receipt 0f the notice.


          A11 action which form the basis of this claim originated in Marion County, Indiana.


          Roberts resides in Madison County, Indiana.


          Defendant    TRIMEDX is headquartered in Marion County, Indiana.

                           III.   FACTS COMMON TO ALL CAUSES OF ACTION

     .    Roberts incorporates by reference paragraphs          1   through 7 above.


          Roberts was hired by      TRIMEDX (formerly Medxcel Global) 0n 0r around December 2,

          20 1 3.

    10.   Roberts was hired as a Talent Acquisition Consultant             II.




    11.   The   responsibilities 0f a Talent Acquisition Consultant II included: collaborating with


          hiring    managers   t0 facilitate the stafﬁng process    and execute   talent acquisition strategies;


          leading efforts in sourcing, selecting and hiring both professional and          management     level


          talent;   providing consultation and recommendations based 0n solid people judgment and


          measurement of candidates against job requirements; managing               recruiting speciﬁc


          programs and proj ects.

    12.   As   a Talent Acquisition Consultant     II,   Roberts consulted with departmental leaders t0


          understand their organizational structure, hiring needs, and succession planning.


    13.   Roberts was also responsible for administering the Defendant’s applicant tracking system


          and would identify potential     risks to the organization as a result     of new legislation such


          as   “ban the box” and wage discrimination        legislation.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 5 of 20 PageID #: 10




    14. Prior to    December 2017,      TRIMEDX did not have formal HR Business Partners; thus, the

          Talent Acquisition Consultants performed         some 0f the   functions later taken over      by   the


          HR Business Partners.
    15.   From 2014    to 2019, only    one male associate in    HR received higher than a 3.5% merit
          increase While a large   number 0f female    associates received greater than that percentage.


    16.   During   that timeframe, female     HR associates received a greater percentage increase in

          compensation corresponding       t0 their respective   promotions than males in HR.


    17. In 0r    around July 2018, Roberts applied for a      Human Resource Business         Partner    (HRBP)

          position with   TRIMEDX.

    18.   The requirements    for the   HRBP position included: Minimum 8 years of related

          experience including the resolution 0f complex employee relations issues;             BA/BS

          required;   PHR/SPR preferred; Working knowledge           of multiple   human resource

          disciplines including   compensation practices, recruitment, development, engagement,


          beneﬁts, organizational diagnosis, employee and union relations, diversity, performance


          management, federal and       state respective   employment laws; and multiple        site   experience.


    19.   TRIMEDX was aware 0f Roberts’s qualiﬁcations which included:                Bachelor’s degree in


          Business Administration, Doctor 0f Jurisprudence, twelve plus years 0f corporate                human

          resources experience, recruitment,      management of immigration        matters,   management 0f

          Work    Opportunity Tax Credit compliance, consulting With leaders t0 identify talent needs


          and   strategies, advising hiring   managers 0n market trends related     to talent   and

          compensation, compensation recommendations, review and adjudication 0f background


          checks, tracking and monitoring changing         employment laws     at the state   and federal level

          and the impact they have on the organization, conducting cost beneﬁt analysis and
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 6 of 20 PageID #: 11




          making recommendations based 0n ﬁndings, implementing processes and procedures,

          training hiring    managers 0n proper interview questions and hiring                 practices, training ﬁeld


          HR managers to review and adjudicate background checks, supporting locations in 30+
          states in the U.S.     and ten Canadian provinces, and training hiring managers and                      HR

          managers 0n applicant tracking systems.

    20.   At   the time, there   were    3   HRBP’s    within   TRIMEDX;       all   0f them were female.


    21. Roberts     had recruited two 0f the HRBP’S and was familiar with the                      role   and   their


          compensation.


    22. Roberts’s direct supervisor at the time,              Anne   Stout, stated    it   [HRBP   position]     would be a

          good promotional opportunity and would allow Roberts                   t0 gain additional experience


          with employee relations.


    23. In or around     August 2018, Roberts was offered the position of HRBP by                         Stout.


    24. Roberts     was offered a 4.8%         increase in compensation with the            new position.

    25. Promotional increases           were typically 10% and were approved or disapproved by                      Dawn

          Grifﬁn,   VP   of Human Resources.


    26. Stout told Roberts that because             Ms. Grifﬁn was the approving authority                for   compensation


          level, she   would not be able       to   pay him   as   much   as the female     HR Business Partners.
    27. Stout did not explain          why Grifﬁn would not          allow her t0 pay Roberts as          much    as the


          female    HR Business Partners.
    28.   At   the time he   was offered      the   HRBP position, Roberts had the most years of seniority

          with   TRIMEDX,        the   most industry experience, and the highest             level 0f education 0f the


          HR Business Partners.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 7 of 20 PageID #: 12




    29.   HR managers, including Ms. Grifﬁn, tasked Roberts with taking 0n additional
          responsibilities that other        HR Business Partners were not tasked With.

    30. Roberts      was often sought out by         the other   HR Business Partners to assist them.
    31. In or around     November 2018, Jason Clevenger was                  hired as Director,           Human Resources

          t0 supervise the    HR Business Partners.

    32. Clevenger      had worked with Grifﬁn           at   a previous company.


    33.   During his annual performance review in February 2019, Roberts expressed his concerns

          that   he was being paid     less than the    female    HRBP’S     t0 his   new       direct supervisor,


          Clevenger.


    34. Clevenger      acknowledged Roberts was being paid                 less than   female colleagues and stated


          he would discuss     it   at a later date.



    35. After receiving a “3” [out 0f a possible “5”] rating                from Clevenger 0n             his annual


          performance review, Roberts inquired what                it   would take    t0 get a        “4” 0r “5” rating.


    36. Clevenger told Roberts            he did not know what the         criteria   was      for a “4” 0r “5” rating     and

          would have    t0 discuss     it   With the other   HR leaders to ﬁgure          it   out.


    37.   Although Clevenger did not understand the rating                 scale,   and    criteria for a     “4” 0r “5”


          rating,   Clevenger gave Roberts a “3” rating and female               Amber Ward              a “4” rating.


    38.   On 0r about March         18, 2019, Roberts applied for the position                 of Manager,     Human

          Resources.


    39.   The vacancy was announced             as   open   t0 internal candidates only.


    40.   However, during the open application period, Jason Clevenger, Director,                            Human

          Resources, recruited and hired a female temporary outside contract employee, Kelli


          Gregor, t0   work   in    HR.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 8 of 20 PageID #: 13




    41. Just one day after being hired as an outside temporary employee, Clevenger allowed


          Gregor   to apply for the    open Manager,        Human Resources position.

    42.   On or around April        12, 2019,   Clevenger selected Gregor for the position of Manager,


          Human Resources.

    43. Gregor     was    less   qualiﬁed for the Manager,     Human Resources position than Roberts.

    44.   When Clevenger informed Roberts            of his decision to select Gregor for the position, he


          communicated       that Roberts   would need      t0 assist   Gregor     in her   new role because        she


          would not be capable 0f performing          all   0f the responsibilities when she assumed the


          position.


    45. Clevenger also told Roberts he           would need     to   perform some 0f the responsibilities of the


          Manager,    Human Resources position.

    46. During the conversation, Roberts again asked Clevenger                     why he was           continuing to be


          paid less than the females While performing comparable,                  if not   more, work.


    47. Clevenger again told Roberts he           would “100k        into it”   and discuss   it   at   a later date.


    48. In or around April 2019,         Amber Ward,        a female,   was converted from a             contract   HR

          Business Partner t0 a full-time        HR Business Partner at a much higher salary than Roberts.

    49.   Ward was    subsequently promoted almost immediately t0 Manager,                         Human Resources.

    50. In 0r around      October 2019, the two full-time female            HR Business Partners left the

          organization leaving Roberts as the only full-time              HR Business Partner on his team.

    51.   Around   this   same time, the requirements        for the    HR Business Partner were reduced to

          three years of experience.


    52. In 0r around      November 2019, Roberts was asked by the VP,                  Client Services t0 assist with


          a customer transition because Gregor         was unable        to grasp   what was being requested.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 9 of 20 PageID #: 14




    53. In or around           December 2019, Roberts again followed up With Clevenger 0n               the issue 0f


          unequal compensation.


    54.   On 0r around January           10, 2020, Roberts   met with Clevenger and Amber Ward, Manager,

          Human Resources.

    55.   At   the conclusion of the meeting, Clevenger informed Roberts he 0r                Ward would      follow


          up   in   two weeks regarding the compensation          issue.


    56. Clevenger failed t0 follow-up as promised.


    57. In the       same meeting Clevenger implied that Roberts should seek employment elsewhere.

    58. Clevenger said that           development dollars were available       t0 assist Roberts    With networking


          and   to   ﬁnd   a   new   opportunity outside the company.


    59. In or around June 2020,            TRIMEDX downgraded the HR Business Partner position from a

          salary grade 11 t0 a salary grade 10, putting Roberts above the              maximum        for the salary


          band.


    60.   As of August 2020,           there   were seven full-time HRBP’s     at   TRIMEDX;    all   but Roberts


          were female.

    61. Roberts received several               commendations from     his peers, customers,   and   HR leadership
          for excellence        and making a difference.

                                         IV.    FIRST CLAIM FOR RELIEF

                                     (TITLE VII    GENDER DISCRIMINATION)
    62. Roberts incorporates            by reference paragraphs   1   through 61 above.


    63. Roberts       is   a White male.


    64. In or around July 2018, Roberts applied for the position               of Human Resource Business


          Partner with         TRIMEDX.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 10 of 20 PageID #: 15




     65.   At    the time there   were three other    HR Business Partners at TRIMEDX;             all   of them were


           female.


     66. In or     around August 2018, Roberts was verbally offered the position 0f HR Business


           Partner   by Anne Stout with a 4.8% increase          in compensation.


     67. Stout told Roberts she          was unable   to   pay him   as   much   as the female   HR Business

           Partners.


     68. Stout did not explain          Why Grifﬁn would not      allow her t0 pay Roberts as       much    as the


           female    HR Business Partners.
     69. Promotional increases           were typically 10% and were approved 0r disapproved by               Dawn

           Grifﬁn,    VP   0f Human Resources.


     70.   The    offer letter presented to Roberts contained the          same verbiage    as promotional letters


           offered t0 other     members 0f HR including Clevenger and Ward.

     71.   At    the time he   was offered   the   HRBP position, Roberts had the most years of seniority

           with    TRIMEDX,       the   most industry experience, and the highest        level of education of the


           HR Business Partners.
     72. Roberts      was tasked With taking 0n        additional responsibilities that other      HR Business

           Partners were not tasked With.


     73. Roberts      was tasked with supporting        the   company’s Midwest Region, Mobile Medical

           Equipment program Which operated across the country, developing a Talent

           AcquisitiorﬂHR Business Partner matrix to deﬁne the responsibilities of each                    role,


           immigration, supporting implementations outside his assigned area, and participating on


           the   HR continuous improvement team.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 11 of 20 PageID #: 16




     74. In or around     November 2018, Clevenger was                 hired as Director to oversee the      HR

           Business Partners.


     75. Clevenger      worked    for Grifﬁn previously at another           company.

     76.   During his annual performance review in February 2019, Roberts expressed his concerns

           that   he was being paid     less than the      female   HRBP’S   t0 his   new     direct supervisor,


           Clevenger.


     77. Clevenger      acknowledged Roberts was being paid                less than   female colleagues and stated


           they would discuss     it   at a later date.



     78. After receiving a “3” rating           from Clevenger 0n       his annual    performance review, Roberts


           inquired what   it   would take      t0 get a   “4” 0r “5” rating.


     79. Clevenger told Roberts          he did not know what the          criteria   was    for a “4” 0r “5” rating   and

           would have    t0 discuss     it   with the other   HR leaders t0 ﬁgure       it   out.


     80. Despite not     knowing       the criteria for a “4” 0r “5” rating, Clevenger gave Roberts a “3”


           rating   and female Amber Ward a “4”              rating.


     81.   Only female associates        in   HR received higher than a “3” rating.

     82.   Female    HR associates were given larger merit increase percentages than male HR

           associates, despite having the         same annual performance review              ratings.


     83. In or     around February 2019, Roberts was tasked with supporting the company’s South


           Region while the assigned           HR Business Partner was out 0f FMLA.

     84.   On or around March          18,   2019, Roberts applied for the position of Manager,            Human

           Resources.


     85.   The vacancy was announced             as   open   t0 internal candidates only.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 12 of 20 PageID #: 17




     86.   However, during the open application period, Jason Clevenger, Director,                      Human

           Resources, recruited and hired a female temporary outside contract employee, Kelli


           Gregor, to   work      in   HR.

     87. Just   one day     after   being hired as an outside temporary employee, Clevenger allowed


           Gregor    to apply for the        open Manager,     Human Resources position.

     88.   On or around April          12, 2019,   Clevenger selected Gregor for the position 0f Manager,


           Human Resources.

     89.   When Clevenger informed Roberts              0f his decision t0 select Gregor for the position, he


           communicated        that Roberts     would need     t0 assist   Gregor in her new role because she

           would not be capable of performing            all   0f the responsibilities When she assumed the


           position.


     90. Clevenger also informed Roberts              he would need to perform some of the responsibilities


           of the Manager,        Human Resources position.

     91. Clevenger’s        two   directives t0 Roberts    were    indicia Roberts     was more qualiﬁed than

           Gregor for the Manager position.

     92. In 0r around       November 2019, Roberts was asked by the VP,                  Client Services t0 assist With


           a customer transition because Gregor           was unable       to grasp   what was being requested.

     93.   Defendant    later split the      Manager position out     into   two separate   roles,   one supporting the

           business With HR-related needs and the other role focused 0n customer implementations,


           because Gregor was not capable 0f performing both functions.


     94.   During the conversation with Clevenger, Roberts again asked                    why he was      continuing t0


           be paid   less   than the females while being asked to take 0n additional work.


     95. Clevenger again told Roberts              he would “100k into      it”   and discuss   at a later date.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 13 of 20 PageID #: 18




     96. In or around        December 2019, Roberts again followed up with Clevenger on                        the issue of


           unequal compensation.


     97.   On 0r around January           10, 2020, Roberts     met with Clevenger and Amber Ward.

     98.   At   the conclusion of the meeting, Clevenger informed Roberts he or                       Ward would follow

           up   in    two weeks regarding the compensation             issue.


     99. Clevenger failed t0 follow             up   as promised.


     100. In the        same meeting, Clevenger implied Roberts should seek employment elsewhere.

     101. Clevenger said that development dollars                   were available     t0 assist Roberts With


           networking and to ﬁnd a           new     opportunity outside the company.


     102. In 0r around October 2019, the                two   full-time female     HR Business Partners left the

           organization leaving Roberts as the only full-time               HR Business Partner on the team.

     103.      Around     this   same   time, the requirements for the      HR Business Partner were reduced to

           three years 0f experience.


     104. Roberts         was tasked with supporting          the   company’s North Region            in addition to the


           Midwest and Mobile Medical Equipment Program                         after the departure     0f the other   HR
           Business Partners from the company.


     105. Defendant notes Roberts received an individual contributor                         bonus    in   March 2020, only

           1   0f 3   HR associates t0 receive said bonus.
     106.      The decision      t0 grant the   bonus   to Roberts    was made      after   Roberts ﬁled, and Defendant


           was made aware          0f, the   EEOC charge.

     107.      The bonus was       discretionary,     and Defendant chose         to not increase Roberts’s base


           compensation in March 2020, despite multiple complaints about                        it.




     108. Defendant has a history of disparate treatment 0f male associates in                          Human Resources.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 14 of 20 PageID #: 19




     109. Defendant has a history 0f giving higher percentage merit increases                and promotional

        increases to females in    Human Resources.

     110. Since Grifﬁn joined the       company,     that treatment has      been compounded.

     111.   From 2014    to 2019, only      one male associate in       HR received higher than a 3.5% merit

        increase While a large    number 0f female       associates received greater than that percentage.


     112.   From October 2019     t0   August 2020, Defendant hired ﬁve           HR Business Partners.

     113. A11   ﬁve   HR Business Partners were female.

     114. Clevenger has not hired a         male associate   into   HR since he joined the company in

        November 20 1 8.

     115.   TRIMEDX claims they d0 not have discriminatory practices and reference Clevenger’s

        promotion from Director        to   Vice President of Human Resources.

     116. Clevenger     worked   for Grifﬁn previously       and his promotion was reward       for facilitating


        the discriminatory behavior.




                                  V.   SECOND CLAIM FOR RELIEF

                             (VIOLATION OF THE EQUAL PAY ACT)

                                  (TRIMEDX and DAWN GRIFFIN)

     117. Roberts incorporates     by reference paragraphs          1   through 116 above.


     118.   TRIMEDX and Grifﬁn are “employers” as deﬁned by the Equal Pay Act which

        incorporates the Fair Labor Standards Act deﬁnition 0f “employer”.


     119. In 0r around July 2018, Roberts applied for the position of Human Resource Business


        Partner With    TRIMEDX.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 15 of 20 PageID #: 20




     120.   At   the time there   were three other    HR Business Partners at TRIMEDX;              all   of them


        were female.

     121. In or around     August 2018, Roberts was verbally offered the position 0f HR Business

        Partner    by Anne Stout with a 4.8% increase           in compensation.


     122. Stout told Roberts she        was unable    to   pay him   as   much   as the female   HR Business

        Partners.


     123. Stout did not tell Roberts       Why     she was unable t0 pay     him   as   much   as the female      HR
        Business Partners.


     124. Promotional increases         were typically 10% and were approved 0r disapproved by                    Dawn

        Grifﬁn,     VP   0f Human Resources.


     125.   At   the time he   was offered   the   HRBP position, Roberts had the most years of seniority

        with     TRIMEDX,      the   most industry experience, and the highest          level 0f education 0f the


        HR Business Partners.
     126. Roberts     was tasked With taking 0n        additional responsibilities that other      HR Business

        Partners were not tasked with.


     127. Roberts     was tasked with supporting        the   company’s Midwest Region, Mobile Medical

        Equipment program which operated across the country, developing a Talent

        Acquisition/HR Business Partner matrix t0 deﬁne the responsibilities of each                      role,


        immigration, supporting implementations outside his assigned area, and participating 0n


        the   HR continuous improvement team.

     128. During his annual performance review in February 2019, Roberts complained that he


        was being paid      less than the    female   HRBP’S    t0 his    new   direct supervisor, Clevenger.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 16 of 20 PageID #: 21




     129. Clevenger      acknowledged Roberts was being paid           less than   female colleagues and stated


        he would discuss     it   at a later date.



     130. In or around February 2019, Roberts            was tasked with supporting         the   company’s South

        Region while the assigned female             HR Business Partner was out of FMLA.
     13 1. In or around October 2019, Roberts           was tasked with supporting      the   company’s North

        Region     in addition t0 the   Midwest and Mobile Medical Equipment Program                   after the


        departure 0f the other female        HR Business Partners from the company.
     132.   When Clevenger told Roberts he was hiring           Gregor for the Manager,           Human

        Resources, Roberts again complained about the unequal compensation and the additional


        responsibilities being assigned t0 him.


     133. Clevenger again told Roberts he            would “100k   into it”   and discuss   at a later date.


     134. In or around    December 2019, Roberts again followed up with Clevenger on                    the issue of


        unequal compensation.


     135.   On or around January       10, 2020, Roberts    met with Clevenger and Amber Ward.

     136.   At   the conclusion of the meeting, Clevenger informed Roberts he or                  Ward would

        follow up in two weeks regarding the compensation issue.


     137. Clevenger failed t0 follow        up   as promised.


     138. Defendant claims Roberts          was not    as qualiﬁed as the other    two female      HR Business

        Partners because he did not have a           PHR or SPHR certiﬁcation.

     139.   The two   original female     HR Business Partners did not have a PHR or SPHR

        certiﬁcation.


     140.   Of the ﬁve   female    HR Business Partners hired since October 2019, none have a PHR 0r

        SPHR certiﬁcation.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 17 of 20 PageID #: 22




     141.   Amber Ward, who was      hired as an     HR Business Partner and then subsequently

        promoted    t0   Manager and   later Director, did not     have a   PHR 0r SPHR certiﬁcation.

     142.   PHR/SPHR certiﬁcation was preferred,          not required for the position.


     143. Defendant claims Roberts       was not     as qualiﬁed for the    HR Business Partner position

        because his degree was not in     Human Resources.

     144. Other female      HR Business Partners hired by Defendant had degrees in Management,
        Business Administration, Communications, Business Management, Industrial


        Engineering, Applied Health Science, and Industrial Technology Education.


     145. Defendant contends Roberts       had only done recruiting and did not have experience            in a


        consultative role.


     146. Defendant’s contentions are false.


     147.   While Roberts has held the    title   0f Recruiter, Defendant was aware he also had


        experience managing immigration matters, managing               Work    Opportunity Tax Credit


        compliance, working With leaders t0 identify talent needs and strategies, advising hiring


        managers 0n market trends related          to talent   and compensation, reviewing and

        adjudicating background checks, tracking and monitoring changing               employment laws        at



        the state and federal level and the impact they have          on the organization, conducting cost

        beneﬁt analysis and making recommendations based 0n ﬁndings, implementing                     to


        processes and procedures, training hiring managers on proper interview questions and


        hiring practices, training ﬁeld    HR managers to review and adjudicate background checks,
        and training hiring managers and          HR managers on applicant tracking systems.
     148. Roberts performed the      same work, had       the   same 0r higher—level job   responsibilities


        than female      HR Business Partners.
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 18 of 20 PageID #: 23




     149. Roberts performed the           same 0r more work than          similarly situated female   HR Business
         Partners.


     150. Roberts     had more seniority with        TRIMEDX,        greater   work experience within

         TRIMEDX,          and greater education credentials than          his female   HR Business Partner co-
         workers.


     15 1. Defendants       TRIMEDX and Grifﬁn were aware that Roberts was performing the same

         0r greater   work and had       the   same or greater job   responsibilities than the female    HR

         Business Partners and intentionally denied him the same 0r greater pay than the female


         HR Business Partners.
     152.     TRIMEDX and Grifﬁn violated Roberts rights 0f equal pay under the Equal Pay Act.

                                                       RELIEF

         WHEREFORE,           Roberts requests judgment in his favor against Defendants and that the


  following be awarded:


         a.    Award Roberts damages           permitted under Title VII related to Defendants gender


               discrimination, including back pay, front pay, compensatory and punitive                 damages

         b.    Award Roberts damages           permitted under the Equal Pay Act, including back pay, front


               pay, and liquidated damages.


         c.    Award Roberts      the costs 0f this action including reasonable attorney’s fees with


               interest,   and any other such     relief as the   Court   may deem just,    proper, and equitable.


         d.    Grant such    relief,   including injunctive   relief, as   the Court    deems necessary and proper

               in the public interest.




                                         DEMAND FOR JURY TRIAL
Case 1:20-cv-03077-RLY-DLP Document 1-2 Filed 11/25/20 Page 19 of 20 PageID #: 24




           WHEREFORE,        Plaintiff Thomas Roberts   demands      trial     by jury on   all   issues   and

  questions so triable, together With other such relief as   is   just   and proper   in the premises.


                                                                         Respectfully submitted,




                                                                           Thomas B. Roberts
                                                                         /s/

                                                                         Thomas B. Roberts
                                                                         9403 W. Stargazer Dr.
                                                                         Pendleton, IN 46064
                                                                         Ph: (317) 771-9121
                                                                         Email: tomroberts4@hotmail.com




                                        CERTIFICATE OF SERVICE

           The undersigned hereby certiﬁes that a copy of the foregoing has been served on October
  30,   2020 in the following manner upon the following individual(s):


  D     Court’s electronic ﬁling system
  E     Certiﬁed Mail, Return Receipt Requested
  D     First Class U.S. Mail,   postage prepaid
  D     Service 0n Individual
  D     Private Service
  g     Email


  Henry Hummel
  CEO, TRIMEDX
  5451 Lakeview     Pkwy   S.   Drive
             IN 46268
  Indianapolis,
  Henrv.Hummel@trimedx.com

  Art Fisher
  General Counsel,    TRIMEDX
  5451 Lakeview     Pkwy   S.   Drive
  Indianapolis,   IN 46268
 Art.Fisher(aDtrimedx.com
Case 1:20-cv-03077-RLY-DLP Document 1-2
                            49D06-201    Filed 11/25/20 Page 20 of 20 PageID
                                      0-CT-038629                         Filed:#: 25
                                                                                 10/30/2020 1:11                                                PM
                                                                                                                                              Clerk
                                             Marion Superior Court,   Civil Division   6                                     Marion County, Indiana




                                            SUMMONS
                           IN THE MARION CIRCUIT AND SUPERIOR COURTS

  STATE OF INDLANA                                         )          MARION COUNTY SUPERIOR COURT
                                                           )   SS:
  COUNTY OF MARION                                         )          CAUSE NO.

  THOMAS ROBERTS,                                          )

                                                           )
            Plaintiff                                      )

                                                           )

                      V.                                   )

                                                           )

  TRIMEDX HOLDINGS LLC,                    and             )

  DAWN GRIFFIN                                             )

                                                           )

            Defendants.                                    )



  TO DEFENDANT:                 TRIMEDX Holdings, LLC
                                5451 Lakeview      Pkwy    S.   Drive
                                Indianapolis,    IN 46268

  You are hereby notiﬁed that you have been              sued by the       Plaintiff,        Thomas Roberts         in the Court
  indicated above.


        Summons is accompanied by an Order t0 Appear, you must appear in Court on the date
  If this
  and time stated in the Order t0 Appear. If you d0 not appear, evidence may be heard in your
  absence and a determination made by the Court.


  If you    Wish        an attorney to represent you in
                   to retain                                          this matter,         it is   advisable to do so before the
  date stated in the Order t0 Appear.


  If you take      no action   in this case after receipt 0f this     Summons,             the Court can    make a
  determination regarding damages and fees.


  DathI     1   0/30/2020                                                    L! ’“LLﬂ-I...
                                                                                         (L    Eff?“ ’1', ("J   1


                                                                                 C&rk, Marion County 6)

                    The Following manner of service 0f summons                     is      herebv designated:

      Registered or Certiﬁed Mail
  D   Service at place of employment, to Wit:
  D   Service 0n individual        -
                                       (Personal 0r copy) at above address
  D   Service 0n an agent:


  Thomas Roberts
  9403 W. Stargazer Dr.
  Pendleton, IN 46064
  (317) 771-9121
